Name: Commission Regulation (EEC) No 3118/83 of 31 October 1983 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 83 Official Journal of the European Communities No L 306 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3118 / 83 of 31 October 1983 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be' laid down; Having regard to the Treaty establishing the European Economic Community , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ») OT No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 5 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . No L 306 / 2 Official Journal of the European Communities 8 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1983 . For the Commission Poul DALSAGER Member of the Commission 8 . 11 . 83 Official Journal of the European Communities No L 306 / 3 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1039 / 82 (b ) purpose (EEC) No 1040 / 82 2 . Recipient International Committee of the Red Cross 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the recipient ( 2 )  6 . Total quantity 10 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC-95 / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) No L 306 / 4 8 . 11 . 83Official Journal of the European Communities Description of the lot B 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1039 / 82 (b ) purpose (EEC) No 1040 / 82 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 90 tonnes 7 . Origin of the butteroil To.be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477-P1 / MAPUTO / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 November 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 8 . 11 . 83 Official Journal of the European Communities No L 306 / 5 Description of the lot C 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient Relief and Rehabilitation Commission (RRC), PO Box 5686 , Addis Ababa , Ethiopia ( tel . 15 30 11 ) 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French - 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 12 . Shipment period Before 31 December 1983 13 . Closing date for the submission of tenders 21 November 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 January 1984 (b) closing date for the submis ­ sion of tenders 12 December 1983 15 . Miscellaneous ¢ ( 4 ) No L 306 / 6 Official Journal of. the European Communities 8 . 11 . 83 Notes: , (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9S shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient at the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia , c / o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 , rue de la Loi , B-1049 Brussels .